—Order, Supreme Court, New York County (Patricia M. Nunez, J.), entered on or about October 14, 2010, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure to level two (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 418, 421 [2008]). The seriousness of defendant’s overall record, including the underlying sex offense, outweighed any reduced risk of reoffense that might result from his age. Concur—Gonzalez, P.J., Tom, Sweeny, Renwick and Richter, JJ.